J-S24022-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KENYETTA WILKERSON                         :
                                               :
                       Appellant               :   No. 2506 EDA 2021

             Appeal from the PCRA Order Entered October 5, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0008293-2013


BEFORE:      PANELLA, P.J., LAZARUS, J., and PELLEGRINI, J.*

MEMORANDUM BY LAZARUS, J.:                          FILED SEPTEMBER 6, 2022

        Kenyetta Wilkerson appeals, pro se, from the order, entered in the Court

of Common Pleas of Philadelphia County, dismissing her petition filed pursuant

to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. Upon

review, we affirm.

        This Court previously adopted the trial court’s procedural and factual

summary as follows:

        On April 21, 2014, [] Wilkerson [entered into a negotiated guilty
        plea] to one count of murder of the third degree (18 Pa.C.S.[A.]
        § 2502) and one count of possession of an instrument of a crime
        ([Id. at] § 907). That same day, the [trial] court imposed an
        aggregate sentence of 22½ to 45 years’ incarceration in state
        prison. No post-sentence motions were filed, and [Wilkerson] did
        not file an appeal.

        Nearly six years later, on February 21, 2020, [Wilkerson] filed a
        motion entitled, “Motion to Compel Production of Discovery of DNA
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S24022-22


       and Biological Sample Evidence[.]” In that motion, [Wilkerson]
       sought production of various documents related to DNA and
       biological samples allegedly pertaining to her case. By order
       dated February 24, 2020, the [PCRA] court denied the motion[.]

See Commonwealth v. Wilkerson, 248 A.3d 473 (Pa. Super. 2021) (Table).

Wilkerson filed a timely direct appeal of the order and, on January 11, 2021,

this Court affirmed the order of the PCRA court. See id. Wilkerson did not

file a petition for allowance of appeal with our Supreme Court.

       On January 28, 2021, Wilkerson filed the instant, pro se, PCRA petition.

The PCRA court appointed counsel who subsequently filed a Turner/Finley1

no-merit letter. PCRA counsel determined that each of Wilkerson’s claims was

either untimely or without merit. On July 30, 2021, the PCRA court issued

notice of its intent to dismiss Wilkerson’s PCRA petition pursuant to

Pa.R.Crim.P. 907.       Wilkerson filed a pro se Rule 907 response, and, on

September 17, 2021, the PCRA court dismissed Wilkerson’s PCRA petition and

granted counsel’s request to withdraw.

       Wilkerson filed a timely, pro se, notice of appeal. On October 14, 2021,

the PCRA court ordered Wilkerson to file a Pa.R.A.P. 1925(b) concise

statement of errors complained of on appeal by November 4, 2021.            On

December 7, 2021, the PCRA court filed its Rule 1925(a) opinion, in which it

explained that it had not yet received Wilkerson’s 1925(b) statement and

concluded that Wilkerson’s claims were, thus, waived.        See PCRA Court

Opinion, 12/7/21, at 1-3.
____________________________________________


1Commonwealth v. Turner, 554 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

                                           -2-
J-S24022-22



       On December 22, 2021, the PCRA court received a letter from Wilkerson,

to which Wilkerson attached her 1925(b) statement and claimed that she had

filed it timely pursuant to the prisoner mailbox rule.2 Importantly, Wilkerson

included the prison “cash slip” showing that she had paid for her concise

statement to be mailed on November 4, 2021, the day her Rule 1925(b)

statement was due to be filed with the PCRA court. The PCRA court, however,

had already filed its Rule 1925(a) opinion and, thus, declined to rule on the

claims.

       Nevertheless, the record clearly reflects that Wilkerson timely filed a

notice of appeal and complied with the requirements of Rule 1925(b).

Accordingly, we may address her claims, which are as follows:

       [1.] Did the PCRA [c]ourt err in refusing [Wilkerson’s] appeal
       citing timeliness when Senate Bill 916, which became 42
       Pa.C.S.[A. §] 9543.1, award[ed] the right for [Wilkerson] to have
       evidence examined that will prove actual innocence regardless of
       timeliness?

       [2.] Did the [PCRA c]ourt err in denying [Wilkerson]’s Motion for
       DNA and Biological testing?

       [3.] Did the PCRA [c]ourt err in failing to award relief based on
       police misconduct and coerced confession and ensu[]ing guilty
       plea?

       [4.] Were [Wilkerson]’s Due Process rights violated due to her lack
       of adequate representation?


____________________________________________


2 The prisoner mailbox rule provides that a pro se prisoner’s filing must be
considered filed when it is deposited with prison officials or placed in the prison
mailbox. See Commonwealth v. Jones, 700 A.2d 423, 426 (Pa. 1997);
Commonwealth v. Robinson, 12 A.3d 477, n.2 (Pa. Super. 2011).

                                           -3-
J-S24022-22


       [5.] Should [Wilkerson]’s guilty plea be invalidated as it was not
       entered into in a knowing and intelligent manner?

Brief for Appellant, at 4.

       When reviewing the [dismissal] of a PCRA petition, our scope of
       review is limited by the parameters of the act. Our standard of
       review permits us to consider only where the PCRA court’s
       determination is supported by the evidence of record and whether
       it is free from legal error. Moreover, in general we may affirm the
       decision of the [PCRA] court if there is any basis on the record to
       support the trial court’s action; this is so even if we rely on a
       different basis in our decision to affirm.

Commonwealth v. Heilman, 867 A.2d 542, 544 (Pa. Super. 2005)

(quotations and citations omitted).

       We address Wilkerson’s first two claims together as they are related.3

In her first two claims, Wilkerson contends that the PCRA court erred in finding

her DNA motion untimely under the PCRA.          Brief for Appellant, at 12-17.

Additionally, Wilkerson argues that the trial court erred in denying her motion

to compel DNA testing on the merits. Id. at 18-21. Wilkerson argues that

the trial court should have compelled the Commonwealth to produce all DNA

evidence relevant to her case. Id. at 12-21. Wilkerson contends that this

evidence will demonstrate her actual innocence, as asserted in her February

21, 2020 motion to compel DNA testing.4 Id.

____________________________________________


3 Wilkerson purports to invoke section 9543.1, which is not subject to the
PCRA jurisdictional time-bar set forth in section 9545(b). See In re Payne,
129 A.3d 546, 553 n.11 (Pa. Super. 2015) (en banc). However, Wilkerson’s
other claims are subject to the PCRA jurisdictional time-bar, which we address
infra.

4 We observe that much of Wilkerson’s argument is almost a verbatim
recitation of her February 21, 2020 motion to compel DNA testing.

                                           -4-
J-S24022-22



      Preliminarily, we note that Wilkerson’s first claim is belied by the record.

Throughout her argument, Wilkerson fails to direct our attention to anything

in the record that supports her contention that the PCRA court determined her

motion to compel DNA testing was untimely. Rather, it is clear from the record

that the PCRA court determined her claim lacked merit. See Rule 907 Notice,

7/30/21, at 1 (providing notice PCRA court intended to dismiss Wilkerson’s

DNA claim as lacking arguable merit); Order 9/17/21 (dismissing DNA claim

for lack of arguable merit and dismissing Wilkerson’s other claims as

untimely). Therefore, we grant no relief on this claim.

      Wilkerson’s   second    claim   has    been   previously    litigated   and,

consequently, affords her no relief. Section 9543 of the PCRA requires, in

relevant part, that in order “[t]o be eligible for relief under this subchapter,

the petitioner must plead and prove by a preponderance of the evidence . . .

[t]hat the allegation of error has not been previously litigated or waived.” 42

Pa.C.S.A. § 9543(a)(3).      Additionally, section 9543.1, pertaining to post-

conviction DNA testing, provides that “[a]ny DNA testing order under this

section shall constitute a final order. An applicant or the Commonwealth

may appeal a decision denying or granting a DNA testing order in

accordance with the Pennsylvania Rules of Appellate Procedure.” Id.

at § 9543.1(d)(3) (emphasis added). A claim has been previously litigated

under the PCRA if “the highest appellate court in which the petitioner could

have had review as a matter of right has ruled on the merits of the issue.”

Id. at § 9544(a)(2).

                                      -5-
J-S24022-22



      Instantly, Wilkerson filed her motion to compel DNA testing on February

21, 2020, in which she sought to compel the Commonwealth to produce

“various documents related to DNA and biological samples allegedly pertaining

to her case.” See Wilkerson, supra. The trial court interpreted Wilkerson’s

request as one requesting production of evidence that already existed

and, consequently, denied Wilkerson’s motion.         Id. (emphasis added).

Wilkerson appealed, and raised, for the first time in her brief, that “she is

seeking t[o] compel DNA testing of evidence pursuant to Section 9543.1.”

Wilkerson, supra (emphasis added). This Court, after reviewing the record,

determined that Wilkerson’s motion to compel DNA testing did not preserve

a claim under section 9543.1 and affirmed the trial court’s order denying her

motion. Id. (“[I]t was [Wilkerson]’s obligation to [‘]make a written motion to

the sentencing court at any time for the performance of forensic DNA

testing on specific evidence that is related to the investigation or

prosecution that resulted in the judgment of conviction.[’]”) (emphasis

in original); see also id. (explaining Wilkerson’s motion to compel DNA

testing failed to request DNA testing or identify what evidence required

testing); 42 Pa.C.S.A. § 9543.1(d) (providing for relief in form of DNA testing

on specific evidence). Subsequently, Wilkerson filed the instant PCRA petition,

alleging that the trial court erred in denying her motion to compel DNA testing.

In the instant appeal before this Court, Wilkerson similarly contends that the

PCRA court erred in denying her motion.




                                     -6-
J-S24022-22



      Upon review, it is clear that Wilkerson’s claim was previously litigated

and found to be waived. See Wilkerson, supra. In particular, we previously

determined that Wilkerson had failed to properly specify what evidence

required testing as required under section 9543.1.      Id.   Additionally, we

observe that Wilkerson now raises the same claims that she raised previously

in her February 21, 2020 motion to compel DNA testing and in her prior

appeal. See Brief for Appellant, at 12-21; Motion to Compel DNA Testing,

2/21/20, at 1-2; Wilkerson, supra; 42 Pa.C.S.A. § 9543(a)(3). In reaching

this conclusion, we emphasize that Wilkerson did not file any new or

supplemental motions identifying the specific DNA evidence she wants tested,

but rather, Wilkerson specifically re-challenges the PCRA court’s denial of her

motion to compel DNA testing on the same grounds previously raised.

Accordingly, Wilkerson is not entitled to relief. 42 Pa.C.S.A. § 9543(a).

      Prior to addressing Wilkerson’s remaining three claims, we must

determine whether Wilkerson’s PCRA petition was timely filed.               See

Commonwealth v. Gandy, 38 A.3d 899, 905 (Pa. Super. 2012) (“Section

9543.1 cannot be used to raise extraneous issues not related to DNA testing

in an effort to avoid the one-year [PCRA] time[-]bar.”). Any PCRA petition

“shall be filed within one year of the date the judgment becomes final.” 42

Pa.C.S.A. § 9545(b)(1).     A judgment of sentence becomes final “at the

conclusion of direct review, including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of time for seeking review.”    Id. at § 9545(b)(3).    The PCRA’s

                                     -7-
J-S24022-22



timeliness requirements are jurisdictional in nature, and a court may not

address the merits of the issues raised if the PCRA petition was not timely

filed. Commonwealth v. Albrecht, 994 A.2d 1091, 1093 (Pa. 2010).

      Instantly, Wilkerson’s judgment of sentence became final, for the

purposes of the PCRA, on May 21, 2014, when the time expired for her to file

a direct appeal to this Court. See 42 Pa.C.S.A. § 9545(b)(1), (3); Pa.R.A.P.

903(a). Thus, Wilkerson had until May 21, 2015, to file a timely petition under

the PCRA. See Pa.C.S.A. § 9545(b)(1), (3). Wilkerson’s instant petition, her

second, filed on January 28, 2021, approximately five years and eight months

later, is patently untimely.

      However, Pennsylvania courts may consider an untimely petition if the

petitioner can explicitly plead and prove one of the three exceptions set forth

at 42 Pa.C.S.A. §§ 9545(b)(1)(i)-(iii).     Any petition invoking one of these

exceptions “shall be filed within one year of the date the claim could have

been presented.” Id. at § 9545(b)(2). “The PCRA petitioner bears the burden

of proving the applicability of one of the exceptions.”    Commonwealth v.

Spotz, 171 A.3d 675, 678 (Pa. 2017).

      In Wilkerson’s final three claims, she fails to invoke any exception to the

PCRA time-bar. See Brief for Appellant, at 22-35. Therefore, the PCRA court

properly determined that it lacked jurisdiction to entertain these claims. See

Albrecht, supra. Accordingly, in light of the foregoing, we discern no error

with the PCRA court’s dismissal of Wilkerson’s petition.

      Order affirmed.

                                      -8-
J-S24022-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/6/2022




                          -9-